Citation Nr: 1510020	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from November 1984 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran was scheduled to appear at a Board hearing in March 2015; however, he withdrew his appeal prior to the scheduled hearing.


FINDING OF FACT

In a March 2015 statement, the Veteran withdrew his appeal of the claim for service connection for left ear hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a). 

In a March 2015 statement, the Veteran withdrew his appeal of the April 2007 rating decision that denied service connection for left ear hearing loss.  As a result, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The Veteran's appeal of the claim for service connection for left ear hearing loss is dismissed. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


